UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7290



JOHN EDWARD JONES,

                                           Petitioner - Appellant,

          versus


MICHAEL GAINES, Chairman; UNITED STATES PAROLE
COMMISSION,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-1719-S)


Submitted:   January 22, 1998          Decided:     February 10, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Edward Jones, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's orders denying his pe-

tition for writ of mandamus and motion for reconsideration. We have

reviewed the record and the district court's opinions and find no

reversible error. Accordingly, although we grant leave to proceed

in forma pauperis, we affirm on the reasoning of the district
court. Jones v. Gaines, No. CA-97-1719-S (D. Md. Aug. 12, 1997;
Aug. 25, 1997.) We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2